Exhibit 10.2

The printed portions of this form, except differentiated additions, have been
approved by the Colorado Real Estate Commission.
(CBS1-10-06) (Mandatory 1-07)

 
 
THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND THE PARTIES SHOULD CONSULT LEGAL
AND TAX OR OTHER COUNSEL BEFORE SIGNING.


CONTRACT TO BUY AND SELL REAL ESTATE
(ALL TYPES OF PROPERTIES)
 

     
Date: June 29, 2007
Purchase Price: $1,541,295.00

 
1.           AGREEMENT.  Buyer agrees to buy, and Seller agrees to sell, the
Property defined below on the terms and conditions set forth in this contract
(Contract).


2.           DEFINED TERMS.
a.         Buyer.  Buyer, Claus Wagner or assigns, will take title to the real
property described below as  o Joint Tenants  o Tenants In Common o Other
b.         Property.  The Property is the following legally described real
estate in the County of Elbert, Colorado:


A 2017.175 acre parcel located in Sections 9, 15, 21, 22, Township 7 S, Range 58
W of the 6th PM,
Elbert County,
State of Colorado (Tax Schedule No. R115022) and


A 626.41 acre parcel located in Section 28, Township 7 S, Range 58 W of the 6th
PM,
Elbert County,
State of Colorado (Tax Schedule No. R107046)


together with the interests, easements, rights, benefits, improvements and
attached fixtures appurtenant thereto, and all interest of Seller in vacated
streets and alleys adjacent thereto, except as herein excluded.
c.         Dates and Deadlines.  [NOTE: This table may be deleted if
inapplicable.]
Item No.
 
Reference
 
Event
 
Date or Deadline
1
 
§ 4a
 
Alternative Earnest Money Deadline
 
 N/A
2
 
§ 5a
 
Loan Application Deadline
 
10 days following MEC
3
 
§ 5b
 
Loan Conditions Deadline
 
60 days following MEC
4
 
§ 5c
 
Buyer’s Credit Information Deadline
 
N/A
5
 
§ 5c
 
Disapproval of Buyer’s Credit Information Deadline
 
N/A
6
 
§ 5d
 
Existing Loan Documents Deadline
 
N/A
7
 
§ 5d
 
Existing Loan Documents Objection Deadline
 
N/A
8
 
§ 5d
 
Loan Transfer Approval Deadline
 
N/A
9
 
§ 6a(2)
 
Appraisal Deadline
 
60 days following MEC
10
 
§ 7a
 
Title Deadline
 
5 days following MEC
11
 
§ 8a
 
Title Objection Deadline
 
25 days following MEC
12
 
§ 7c
 
Survey Deadline
 
45 days following MEC
13
 
§ 8c(2)
 
Survey Objection Deadline
 
55 days following MEC
14
 
§ 7b
 
Document Request Deadline
 
10 days following MEC
15
 
§ 7d(5)
 
CIC Documents Objection Deadline
 
N/A
16
 
§ 8b
 
Off-Record Matters Deadline
 
30 days following MEC
17
 
§ 8b
 
Off-Record Matters Objection Deadline
 
45 days following MEC
18
 
§ 8f
 
Right of First Refusal Deadline
 
N/A
19
 
§ 10a
 
Seller’s Property Disclosure Deadline
 
10 days following MEC
20
 
§ 10b
 
Inspection Objection Deadline
 
55 days following MEC
21
 
§ 10c
 
Resolution Deadline
 
60 days following MEC
22
 
§ 10d
 
Property Insurance Objection Deadline
 
30 days following MEC
23
 
§ 12
 
Closing Date
 
September 28, 2007
24
 
§ 17
 
Possession Date
 
On transfer of title
25
 
§ 17
 
Possession Time
 
5:00 PM
26
 
§ 29
 
Acceptance Deadline Date
 
July 3, 2007
27
 
§ 29
 
Acceptance Deadline Time
 
5:00 PM

 
No. CBS1-10-06.  CONTRACT TO BUY AND SELL REAL ESTATE (ALL TYPES OF
PROPERTIES)Page  of  1 of 10
Initial: ______
 
 
 

--------------------------------------------------------------------------------

 
d.         Attachments.  The following are a part of this Contract:  See
Addendum attached hereto.
Note:  The following disclosure forms are attached but are not a part of this
Contract: N/A
e.         Applicability of Terms.  A check or similar mark in a box means that
such provision is applicable.  The abbreviation “N/A” or the word “Deleted”
means not applicable when inserted on any line in Dates and Deadlines (§ 2c), it
means that the corresponding provision of the Contract to which reference is
made is deleted.  The abbreviation “MEC” (mutual execution of this contract)
means the latest date upon which both parties have signed this Contract.


3.          INCLUSIONS AND EXCLUSIONS.
a.         Inclusions.  The Purchase Price includes the following items
(Inclusions):
(1)   Fixtures and Personal Property.  ; and  x all fixtures and personal
property located on the Property including, without limitation, all windmills
and stock ponds.
(2)   Intentionally deleted.
(3)   Other Inclusions.  Such other personal property as agreed between Buyer
and Seller, which personal property shall be included in a list of all personal
property to be conveyed at Closing, to be prepared by Buyer and Seller on or
prior to the Inspection Objection Deadline.
The Personal Property to be conveyed at Closing shall be conveyed, by Seller,
free and clear of all taxes (except personal property taxes for the year of
Closing), liens and encumbrances, except None.
(4)   Trade Fixtures. Intentionally deleted.
                        (5)    Parking and Storage Facilities.   Intentionally
deleted.
(6)   Water Rights.  The following legally described water rights: Any and all
water and water rights including, without limitation, any ditch rights,
reservoir rights, storage rights, ground water rights, and well permits. Any
water rights shall be conveyed by deed or other applicable legal instrument.
(7)   Growing Crops.  With respect to growing crops, Seller and Buyer agree as
follows: Seller shall assign all leases to Buyer at Closing.
b.         Exclusions.  The following items are excluded: None.


4.         PURCHASE PRICE AND TERMS.  The Purchase Price set forth below shall
be payable in U.S. Dollars by Buyer as follows:


Item No.
 
Reference
 
Item
 
Amount
 
Amount
1
   
§ 4
 
Purchase Price
 
$
1,541,295.00
   
2
   
§ 4a
 
Earnest Money
     
$
 15,000.00
3
   
§ 4d(1)
 
New First Loan
     
$
1,387,165.00
4
   
§ 4d(2)
 
New Second Loan
         
5
   
§ 4e
 
Assumption Balance
         
6
   
§ 4f
 
Seller or Private Financing
         
7
                     
8
                     
9
   
§ 4b
 
Cash at Closing
     
$
     139,130.00
10
       
TOTAL
 
$
1,541,295.00
 
$
1,541,295.00

Note:  If there is an inconsistency between the Purchase Price on the first page
and this § 4, the amount in § 4 shall control.


a.         Earnest Money.  The Earnest Money set forth in this section, in the
form of a check, is part payment of the Purchase Price and shall be payable to
and held by Seller.  The Earnest Money deposit shall be tendered with this
Contract, shall be non-refundable unless this Agreement is terminated in writing
by Buyer within 20 days following MEC, and shall be applied to the purchase
price at Closing.
b.         Cash at Closing.  All amounts paid by Buyer at Closing including cash
at Closing, plus Buyer’s closing costs, shall be in funds which comply with all
applicable Colorado laws, which include cash, electronic transfer funds,
certified check, savings and loan teller’s check and cashier’s check (Good
Funds).
c.         Down Payment Assistance; Seller Paid Costs.  Intentionally deleted.
d.         New Loan.
(1)   New First Loan.  Buyer shall obtain a new loan set forth in this section
as follows:
xConventional  o FHA  o VA  o Other
_________________________________________________________________________________________ .
This loan will be secured by a 1st deed of trust.
 
No. CBS1-10-06.  CONTRACT TO BUY AND SELL REAL ESTATE (ALL TYPES OF
PROPERTIES)Page  of  2 of 10
Initial: ______
 
 
 

--------------------------------------------------------------------------------

 
The loan may be increased to add the cost of mortgage insurance, VA funding fee
and other items for a total loan amount, not in excess of $1,387,165.00, which
shall be amortized over a period of 30 xYearso Months at approximately
$11,161.44 per month including principal and interest not to exceed  9% per
annum, plus, if required by Buyer’s lender, a deposit of 1/12 of the estimated
annual real estate taxes, property insurance premium, and mortgage insurance
premium.  If the loan is an adjustable interest rate or graduated payment loan,
the payments and interest rate initially shall not exceed the figures set forth
above.
Loan discount points, if any, shall be paid to lender at Closing and shall not
exceed  1% of the total loan amount.
(2)    New Second Loan.   Intentionally deleted.
e.        Assumption.  Intentionally deleted.
f.         Seller or Private Financing.  Intentionally deleted.
e.        Cash at Closing.  All amounts paid by Buyer at Closing including Cash
at Closing, plus Buyer’s closing costs, shall be in funds which comply with all
applicable Colorado laws, which include cash, electronic transfer funds,
certified check, savings and loan teller’s check and cashier’s check (Good
Funds).


5.         FINANCING CONDITIONS AND OBLIGATIONS.
a.         Loan Application.  If Buyer is to pay all or part of the Purchase
Price by obtaining a new loan, or if an existing loan is not to be released at
Closing, Buyer, if required by such lender, shall make a verifiable application
by Loan Application Deadline (§ 2c).  Buyer shall cooperate with Seller and
lender to obtain loan approval, DILIGENTLY AND TIMELY PURSUE SAME IN GOOD FAITH,
execute all documents and furnish all information and documents required by
lender, and, subject to subsections 4b(1) and (2) and § 4c, timely pay the costs
of obtaining such loan or lender’s consent.  Buyer agrees to satisfy the
reasonable requirements of lender, and shall not withdraw the loan or assumption
application, nor intentionally cause any change in circumstances that would
prejudice lender’s approval of the loan application or funding of the
loan.  Buyer may obtain different financing provided Seller incurs no additional
delay, cost or expense, and provided Buyer is approved for such substitute loan.
b.         Loan Conditions.  If Buyer is to pay all or part of the Purchase
Price by obtaining a new loan as specified in § 4b, this Contract is conditional
upon Buyer’s approval of the availability, terms, conditions and cost for the
new loan.  This condition is for the benefit of Buyer and shall be deemed waived
unless Seller receives from Buyer, no later than Loan Conditions Deadline (§
2c), written notice of Buyer’s election to terminate this Contract as such loan
was not satisfactory to Buyer, Buyer shall not have the right to terminate under
this § 5b based on the terms or conditions of any loan that is the same as set
forth in § 4.  If Buyer so notifies Seller, this Contract shall terminate.  IF
SELLER DOES NOT RECEIVE WRITTEN NOTICE TO TERMINATE AND BUYER DOES NOT CLOSE,
BUYER SHALL BE IN DEFAULT.
c.         Credit Information and Buyer’s New Senior Loan.  Intentionally
deleted..
d.         Existing Loan Review.  Intentionally deleted.


6.         APPRAISAL PROVISIONS.
a.         Appraisal Condition.
           o       (1)   Not Applicable.  This § 6a. shall not apply.
  x  (2)   Conventional.  Buyer shall have the sole option and election to
terminate this Contract if the Purchase Price exceeds the Property’s valuation
determined by an appraiser engaged by Buyer. This Contract shall terminate by
Buyer delivering to Seller written notice of termination and either a copy of
such appraisal or written notice from lender that confirms the Property’s
valuation is less than the Purchase Price, received on or before Appraisal
Deadline (§ 2c). If Seller does not receive such written notice of termination
on or before Appraisal Deadline (§ 2c), Buyer waives any right to terminate
under this subsection.
           o      (3)   FHA.   Intentionally deleted.
           o      (4)   VA.   Intentionally deleted.
b.         Cost of Appraisal.  Cost of any appraisal to be obtained after the
date of this Contract shall be timely paid by x BuyeroSeller.


7.         EVIDENCE OF TITLE.
a.         Evidence of Title. On or before Title Deadline (§ 2c), Seller shall
cause to be furnished to Buyer, at Seller’s expense, a current commitment for
owner’s title insurance policy (Title Commitment) in an amount equal to the
Purchase Price, or if this box is checked, oAn Abstract of title certified to a
current date.  At Seller’s expense, Seller shall cause the title insurance
policy to be issued and delivered to Buyer as soon as practicable at or after
Closing.  If a title insurance commitment is furnished, it xShall  o Shall Not
commit to delete or insure over the standard exceptions which relate
to:(1)parties in possession,
(2)         unrecorded easements,
(3)         survey matters,
(4)         any unrecorded mechanic’s liens,
(5)         gap period (effective date of commitment to date deed is recorded),
and
(6)         unpaid taxes, assessments and unredeemed tax sales prior to the year
of Closing.
 
No. CBS1-10-06.  CONTRACT TO BUY AND SELL REAL ESTATE (ALL TYPES OF
PROPERTIES)Page  of  3 of 10
Initial: ______
 
 
 

--------------------------------------------------------------------------------

 
Any additional premium expense to obtain this additional coverage shall be paid
by Buyer   Seller.    Seller shall cause the title insurance policy to be
delivered to Buyer as soon as practicable after Closing. b. Copies of
Exceptions.  On or before Title Deadline (§ 2c), Seller, at Seller’s expense,
shall furnish to Buyer and Edward C. Sells, Esq., 2942 Evergreen Pkwy., #400,
Evergreen, CO  80439, (1) a copy of any plats, declarations, covenants,
conditions and restrictions burdening the Property, and (2) if a title insurance
commitment is required to be furnished, and if this box is checked  x Copies of
any Other Documents (or, if illegible, summaries of such documents) listed in
the schedule of exceptions (Exceptions).  Even if the box is not checked, Seller
shall have the obligation to furnish these documents pursuant to this subsection
if requested by Buyer any time on or before Document Request Deadline (§
2c).  This requirement shall pertain only to documents as shown of record in the
office of the clerk and recorder where the Property is located.  The abstract or
title insurance commitment, together with any copies or summaries of such
documents furnished pursuant to this section, constitute the title documents
(Title Documents).
c.         Survey.  On or before Survey Deadline (§ 2c),  Seller  x Buyer may
cause Buyer (and the issuer of the Title Commitment) to receive a current  x
Improvement Survey Plat  o Improvement Location Certificate o Other (the
description checked is known as Survey).  The Improvement Survey Plat shall be
received by Buyer on or before Survey Deadline (§2c).  Buyer may waive the
requirement that the Title Documents insure over some or all of the above
standard exceptions by notice received by Seller on or before Closing. All costs
of any Survey desired by Buyer or required for title insurance purposes shall be
paid by Buyer.
d.         Common Interest Community Documents.
           x        (1)   Not Applicable.  This § 7d. shall not apply.
(2)   Common Interest Community Disclosure.  THE PROPERTY IS LOCATED WITHIN A
COMMON INTEREST COMMUNITY AND IS SUBJECT TO THE DECLARATION FOR SUCH COMMUNITY.
THE OWNER OF THE PROPERTY WILL BE REQUIRED TO BE A MEMBER OF THE OWNER’S
ASSOCIATION FOR THE COMMUNITY AND WILL BE SUBJECT TO THE BYLAWS AND RULES AND
REGULATIONS OF THE ASSOCIATION. THE DECLARATION, BYLAWS, AND RULES AND
REGULATIONS WILL IMPOSE FINANCIAL OBLIGATIONS UPON THE OWNER OF THE PROPERTY,
INCLUDING AN OBLIGATION TO PAY ASSESSMENTS OF THE ASSOCIATION. IF THE OWNER DOES
NOT PAY THESE ASSESSMENTS, THE ASSOCIATION COULD PLACE A LIEN ON THE PROPERTY
AND POSSIBLY SELL IT TO PAY THE DEBT. THE DECLARATION, BYLAWS, AND RULES AND
REGULATIONS OF THE COMMUNITY MAY PROHIBIT THE OWNER FROM MAKING CHANGES TO THE
PROPERTY WITHOUT AN ARCHITECTURAL REVIEW BY THE ASSOCIATION (OR A COMMITTEE OF
THE ASSOCIATION) AND THE APPROVAL OF THE ASSOCIATION. PURCHASERS OF PROPERTY
WITHIN THE COMMON INTEREST COMMUNITY SHOULD INVESTIGATE THE FINANCIAL
OBLIGATIONS OF MEMBERS OF THE ASSOCIATION. PURCHASERS SHOULD CAREFULLY READ THE
DECLARATION FOR THE COMMUNITY AND THE BYLAWS AND RULES AND REGULATIONS OF THE
ASSOCIATION.
           o        (3)         Not Conditional on Review.  Buyer acknowledges
that Buyer has received a copy of the owners’ association (Association)
declarations, bylaws, rules and regulations, party wall agreements, minutes of
most recent annual owners’ meeting and minutes of any directors’ meetings during
the 6-month period immediately preceding Title Deadline, if any (Governing
Documents), most recent financial documents consisting of (a) annual balance
sheet, (b) annual income and expenditures statement, and (c) annual budget
(Financial Documents), if any (collectively CIC Documents). Buyer has reviewed
them, agrees to accept the benefits, obligations and restrictions that they
impose upon the Property and its owners and waives any right to terminate this
Contract due to such documents, notwithstanding the provisions of § 8e.
(4)         CIC Documents to Buyer.
           o    (a) Seller to Provide CIC Documents.  Seller shall cause the CIC
Documents to be provided to Buyer, at Seller’s expense, on or before Title
Deadline (§ 2c).
           o     (b) Seller Authorizes Association. Seller authorizes the
Association to provide the CIC Documents to Buyer, at Seller’s expense.
                                     (c) Seller’s Obligation. Seller’s
obligation to provide the CIC Documents shall be fulfilled upon Buyer’s receipt
of the CIC Documents, regardless of who provides such documents.
(5)         Conditional on Buyer’s Review.  If the box in either subsection
7d(4)(a) or subsection 7d(4)(b) is checked, the provisions of this subsection
7d(5) shall apply. Written notice of any unsatisfactory provision in any of the
CIC Documents, in Buyer’s subjective discretion, signed by Buyer, or on behalf
of Buyer, and delivered to Seller on or before CIC Documents Objection Deadline
(§ 2c), shall terminate this Contract.
Should Buyer receive the CIC Documents after Title Deadline (§ 2c), Buyer shall
have the right, at Buyer’s option, to terminate this Contract by written notice
delivered to Seller on or before ten calendar days after Buyer’s receipt of the
CIC Documents. If Buyer does not receive the CIC Documents, or if such written
notice to terminate would otherwise be required to be delivered after the
Closing Date, Buyer’s written notice to terminate shall be received by Seller on
or before three calendar days prior to Closing Date (§ 2c). If Seller does not
receive written notice from Buyer within such time, Buyer accepts the provisions
of the CIC Documents, and Buyer’s right to terminate this Contract pursuant to
this subsection is waived, notwithstanding the provisions of § 8e.
 
NOTE:  If no box in this § 7d is checked, the provisions of subsection 7d(4)(a)
shall apply.
 
No. CBS1-10-06.  CONTRACT TO BUY AND SELL REAL ESTATE (ALL TYPES OF
PROPERTIES)Page  of  4 of 10
Initial: ______
 
 
 

--------------------------------------------------------------------------------

 


8.         TITLE AND SURVEY REVIEW.
a.         Title Review.  Buyer shall have the right to inspect the Title
Documents. Written notice by Buyer of unmerchantability of title, form or
content of Title Commitment or of any other unsatisfactory title condition shown
by the Title Documents, notwithstanding § 13, shall be signed by or on behalf of
Buyer and delivered to Seller on or before Title Objection Deadline (§ 2c), or
within five calendar days after receipt by Buyer of any change to the Title
Documents or endorsement to the Title Commitment together with a copy of the
document adding any new Exception to title. If Seller does not receive Buyer’s
notice by the date specified above, Buyer accepts the condition of title as
disclosed by the Title Documents as satisfactory.
b.         Matters Not Shown by the Public Records.  Seller shall deliver to
Buyer, on or before Off-Record Matters Deadline (§ 2c) true copies of all leases
and surveys in Seller’s possession pertaining to the Property and shall disclose
to Buyer all easements, liens (including, without limitation, governmental
improvements approved, but not yet installed) or other title matters (including,
without limitation, rights of first refusal, and options) not shown by the
public records of which Seller has actual knowledge. Buyer shall have the right
to inspect the Property to investigate if any third party has any right in the
Property not shown by the public records (such as an unrecorded easement,
unrecorded lease, or boundary line discrepancy). Written notice of any
unsatisfactory condition disclosed by Seller or revealed by such inspection,
notwithstanding § 13, shall be signed by or on behalf of Buyer and delivered to
Seller on or before Off-Record Matters Objection Deadline (§ 2c). If Seller does
not receive Buyer’s notice by said date, Buyer accepts title subject to such
rights, if any, of third parties of which Buyer has actual knowledge.
c.         Survey Review.
           o       (1)         Not Applicable. This § 8c shall not apply.
           x      (2)         Conditional on Survey.  If the box in this
subsection 8c(2) is checked, Buyer shall have the right to inspect the Survey.
If written notice by or on behalf of Buyer of any unsatisfactory condition shown
by the Survey, notwithstanding § 8b or § 13, is received by Seller on or before
Survey Objection Deadline (§ 2c) then such objection shall be deemed an
unsatisfactory title condition. If Seller does not receive Buyer’s notice by
Survey Objection Deadline (§ 2c), Buyer accepts the Survey as satisfactory.
d.         Special Taxing Districts. SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO
GENERAL OBLIGATION INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL
TAX LEVIES ON THE TAXABLE PROPERTY WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN
SUCH DISTRICTS MAY BE PLACED AT RISK FOR INCREASED MILL LEVIES AND EXCESSIVE TAX
BURDENS TO SUPPORT THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES ARISE
RESULTING IN THE INABILITY OF SUCH A DISTRICT TO DISCHARGE SUCH INDEBTEDNESS
WITHOUT SUCH AN INCREASE IN MILL LEVIES. BUYER SHOULD INVESTIGATE THE DEBT
FINANCING REQUIREMENTS OF THE AUTHORIZED GENERAL OBLIGATION INDEBTEDNESS OF SUCH
DISTRICTS, EXISTING MILL LEVIES OF SUCH DISTRICT SERVICING SUCH INDEBTEDNESS,
AND THE POTENTIAL FOR AN INCREASE IN SUCH MILL LEVIES.
In the event the Property is located within a special taxing district and Buyer
desires to terminate this Contract as a result, if written notice, by or on
behalf of Buyer, is received by Seller on or before Off-Record Matters Objection
Deadline (§ 2c), this Contract shall terminate. If Seller does not receive
Buyer’s notice by such date, Buyer accepts the effect of the Property’s
inclusion in such special taxing district and waives the right to terminate for
that reason.
e.         Right to Object, Cure. Buyer’s right to object shall include, but not
be limited to, those matters listed in § 13. If Seller receives notice of
unmerchantability of title or any other unsatisfactory title condition or
commitment terms as provided in §§ 8a, b, c and d above, Seller shall use
reasonable efforts to correct said items and bear any nominal expense to correct
the same prior to Closing. If such unsatisfactory title condition is not
corrected to Buyer’s satisfaction on or before Closing, this Contract shall
terminate; provided, however, Buyer may, by written notice received by Seller on
or before Closing, waive objection to such items.
f.         Right of First Refusal or Approval.  If there is a right of first
refusal on the Property, or a right to approve this Contract, Seller shall
promptly submit this Contract according to the terms and conditions of such
right. If the holder of the right of first refusal exercises such right or the
holder of a right to approve disapproves this Contract, this Contract shall
terminate. If the right of first refusal is waived explicitly or expires, or the
Contract is approved, this Contract shall remain in full force and effect.
Seller shall promptly notify Buyer of the foregoing. If expiration or waiver of
the right of first refusal or Contract approval has not occurred on or before
Right of First Refusal Deadline (§ 2c), this Contract shall terminate.
g.         Title Advisory.  The Title Documents affect the title, ownership and
use of the Property and should be reviewed carefully. Additionally, other
matters not reflected in the Title Documents may affect the title, ownership and
use of the Property, including without limitation boundary lines and
encroachments, area, zoning, unrecorded easements and claims of easements,
leases and other unrecorded agreements, and various laws and governmental
regulations concerning land use, development and environmental matters. The
surface estate may be owned separately from the underlying mineral estate, and
transfer of the surface estate does not necessarily include transfer of the
mineral rights or water rights. Third parties may hold interests in oil, gas,
other minerals, geothermal energy or water on or under the Property, which
interests may give them rights to enter and use the Property. Such matters may
be excluded from or not covered by the title insurance policy. Buyer is advised
to timely consult legal counsel with respect to all such matters as there are
strict time limits provided in this Contract (e.g., Title Objection Deadline [§
2c] and Off-Record Matters Objection Deadline [§ 2c]).
 
No. CBS1-10-06.  CONTRACT TO BUY AND SELL REAL ESTATE (ALL TYPES OF
PROPERTIES)Page  of  5 of 10
Initial: ______
 
 
 

--------------------------------------------------------------------------------

 


9.         LEAD-BASED PAINT.  Unless exempt, if the improvements on the Property
include one or more residential dwellings for which a building permit was issued
prior to January 1, 1978, this Contract shall be void unless a completed
Lead-Based Paint Disclosure (Sales) form is signed by Seller and the required
real estate licensees, which must occur prior to the parties signing this
Contract. Buyer acknowledges timely receipt of a completed Lead-Based Paint
Disclosure (Sales) form signed by Seller and the real estate licensees.  Seller
warrants that the Property does not include a residential dwelling.


10.       PROPERTY DISCLOSURE, INSPECTION, INSURABILITY AND BUYER DISCLOSURE.
a.         Seller’s Property Disclosure Deadline.  On or before Seller’s
Property Disclosure Deadline (§ 2c), Seller agrees to deliver to Buyer the most
current version of the Seller’s Property Disclosure form completed by Seller to
the best of Seller’s actual knowledge, current as of the date of this Contract.
b.         Inspection Objection Deadline.  Buyer shall have the right to have
inspections of the physical condition of the Property and Inclusions, at Buyer’s
expense. If the physical condition of the Property or Inclusions is
unsatisfactory in Buyer’s subjective discretion, Buyer shall, on or before
Inspection Objection Deadline (§ 2c):
(1)         notify Seller in writing that this Contract is terminated, or
(2)         deliver to Seller a written description of any unsatisfactory
physical condition which Buyer requires Seller to correct (Notice to Correct).
If written notice is not received by Seller on or before Inspection Objection
Deadline (§ 2c), the physical condition of the Property and Inclusions shall be
deemed to be satisfactory to Buyer.
c.         Resolution Deadline.  If a Notice to Correct is received by Seller
and if Buyer and Seller have not agreed in writing to a settlement thereof on or
before Resolution Deadline (§ 2c), this Contract shall terminate one calendar
day following Resolution Deadline (§ 2c), unless before such termination Seller
receives Buyer’s written withdrawal of the Notice to Correct.
d.         Insurability.  This Contract is conditioned upon Buyer’s
satisfaction, in Buyer’s subjective discretion, with the availability, terms and
conditions of and premium for property insurance. This Contract shall terminate
upon Seller’s receipt, on or before Property Insurance Objection Deadline (§
2c), of Buyer’s written notice that such insurance was not satisfactory to
Buyer. If said notice is not timely received, Buyer shall have waived any right
to terminate under this provision.
e.         Damage, Liens and Indemnity.  Buyer is responsible for payment for
all inspections, tests, surveys, engineering reports, or any other work
performed at Buyer’s request and shall pay for any damage which occurs to the
Property and Inclusions as a result of such activities. Buyer shall not permit
claims or liens of any kind against the Property for inspections, tests,
surveys, engineering reports, or any other work performed on the Property at
Buyer’s request. Buyer agrees to indemnify, protect and hold Seller harmless
from and against any liability, damage, cost or expense incurred by Seller in
connection with any such inspection, claim, or lien. This indemnity includes
Seller’s right to recover all costs and expenses incurred by Seller to enforce
this section, including Seller’s reasonable attorney and legal fees. The
provisions of this section shall survive the termination of this Contract.
f.         Buyer Disclosure.  Buyer represents that Buyer o Does  x Does
Not  need to sell and close a property to complete this transaction.
Note: Any property sale contingency should appear in Additional Provisions (§
25).


11.       METHAMPHETAMINE LABORATORY DISCLOSURE.  The parties acknowledge that
Seller is required to disclose whether Seller knows that the Property was
previously used as a methamphetamine laboratory. No disclosure is required if
the Property was remediated in accordance with state standards and other
requirements are fulfilled pursuant to § 25-18.5-102, C.R.S. Buyer further
acknowledges that Buyer has the right to engage a certified hygienist or
industrial hygienist to test whether the Property has ever been used as a
methamphetamine laboratory.  In the event that the Property has been used as a
methamphetamine laboratory, Buyer may deliver written notice to Seller, on or
before Closing, to terminate this Contract.


12.       CLOSING.  Delivery of deed from Seller to Buyer shall be at closing
(Closing). Closing shall be on the date specified as the Closing Date (§ 2c) or
by mutual agreement at an earlier date. The hour and place of Closing shall be
as designated by Buyer.
 
No. CBS1-10-06.  CONTRACT TO BUY AND SELL REAL ESTATE (ALL TYPES OF
PROPERTIES)Page  of  6 of 10
Initial: ______
 
 
 

--------------------------------------------------------------------------------

 


13.         TRANSFER OF TITLE.  Subject to tender or payment at Closing as
required herein and compliance by Buyer with the other terms and provisions
hereof, Seller shall execute and deliver a good and sufficient general warranty
deed to Buyer, at Closing, conveying the Property free and clear of all taxes
except the general taxes for the year of Closing. Except as provided herein,
title shall be conveyed free and clear of all liens, including any governmental
liens for special improvements installed as of the date of Buyer’s signature
hereon, whether assessed or not. Title shall be conveyed subject to:
a.         those specific Exceptions described by reference to recorded
documents as reflected in the Title Documents accepted by Buyer in accordance
with § 8a (Title Review).
b.-e.   Intentionally deleted.


14.         PAYMENT OF ENCUMBRANCES.  Any encumbrance required to be paid shall
be paid at or before Closing from the proceeds of this transaction or from any
other source.


15.         CLOSING COSTS, DOCUMENTS AND SERVICES.
a.         Good Funds.  Buyer and Seller shall pay, in Good Funds, their
respective Closing costs and all other items required to be paid at Closing,
except as otherwise provided herein.
b.         Closing Documents.  Buyer and Seller shall sign and complete all
customary or reasonably required documents at or before Closing.
c.         Closing Services Fee.  Fees for real estate Closing services shall be
paid at Closing by o Buyero Seller  x One-Half by Buyer and One-Half by Seller.
d.         Status Letter and Transfer Fees.   Intentionally deleted.
e.         Local Transfer Tax.  Intentionally deleted.
f.         Sales and Use Tax. Any sales and use tax that may accrue because of
this transaction shall be paid when due by o Buyero Seller  x One-Half by Buyer
and One-Half by Seller.


16.         PRORATIONS.  The following shall be prorated to Closing Date (§ 2c),
except as otherwise provided:
a.         Taxes.  Personal property taxes, if any, and general real estate
taxes for the year of Closing, based on  o Taxes for the Calendar Year
Immediately Preceding Closingx Most Recent Mill Levy and Most Recent Assessed
Valuation  o Other______________________________________________________ .
b.         Rents.  See Paragraph 17 below.
c.         Association Assessments.  Intentionally deleted.
d.         Other Prorations.  Intentionally deleted.
e.         Final Settlement.  Unless otherwise agreed in writing, these
prorations shall be final.


17.         POSSESSION.  Possession of the Property shall be delivered to Buyer
on Possession Date at Possession Time (§ 2c), subject to the following leases or
tenancies:


a)  Grazing lease with Triple R Partnership, expiring October 31, 2007; and
b)  A bow hunting lease on Sections 9, 15, and the northern portion of Section
22, Township 7 South, Range 58West of the 6th P.M., with Sierra Grande
Outfitters expiring December 31, 2007.
c)  Buyer agrees that all lease income through the expiration date of such lease
agreements shall be paid to theSeller.


If Seller, after Closing, fails to deliver possession as specified, Seller shall
be subject to eviction and shall be additionally liable to Buyer for payment of
$2,000.00 per day (or any part of a day) from the Possession Date and Possession
Time (§ 2c) until possession is delivered.
Buyer  o Does  x Does Not  represent that Buyer will occupy the Property as
Buyer’s principal residence.


18.         ASSIGNABILITY.   See addendum.


19.         INSURANCE; CONDITION OF, DAMAGE TO PROPERTY AND INCLUSIONS.  Except
as otherwise provided in this Contract, the Property, Inclusions or both shall
be delivered in the condition existing as of the date of this Contract, ordinary
wear and tear excepted.
a.         Casualty Insurance.  In the event the Property or Inclusions shall be
damaged by fire or other casualty prior to Closing, in an amount of not more
than ten percent of the total Purchase Price, Seller shall be obligated to
repair the same before Closing Date (§ 2c). In the event such damage is not
repaired within said time or if the damages exceed such sum, this Contract may
be terminated at the option of Buyer by delivering to Seller written notice of
termination on or before Closing. Should Buyer elect to carry out this Contract
despite such damage, at Closing, Buyer shall be entitled to a credit for all
insurance proceeds that were received by Seller (but not the Association, if
any) resulting from such damage to the Property and Inclusions, plus the amount
of any deductible provided for in such insurance policy. Such credit shall not
exceed the Purchase Price.  In the event Seller has not received such insurance
proceeds prior to Closing, then Seller shall assign such proceeds, at Closing,
plus credit Buyer the amount of any deductible provided for in such insurance
policy, but not to exceed the total Purchase Price.
 
No. CBS1-10-06.  CONTRACT TO BUY AND SELL REAL ESTATE (ALL TYPES OF
PROPERTIES)Page  of  7 of 10
Initial: ______
 
 
 

--------------------------------------------------------------------------------

 
b.         Damage, Inclusions and Services.  Should any Inclusion or service
(including systems and components of the Property, e.g. heating, plumbing, etc.)
fail or be damaged between the date of this Contract and Closing or possession,
whichever shall be earlier, then Seller shall be liable for the repair or
replacement of such Inclusion or service with a unit of similar size, age and
quality, or an equivalent credit, but only to the extent that the maintenance or
replacement of such Inclusion, service or fixture is not the responsibility of
the Association, if any, less any insurance proceeds received by Buyer covering
such repair or replacement. Seller and Buyer are aware of the existence of
pre-owned home warranty programs that may be purchased and may cover the repair
or replacement of such Inclusions. The risk of loss for damage to growing crops
by fire or other casualty shall be borne by the party entitled to the growing
crops as provided in subsection 3a(7) and such party shall be entitled to such
insurance proceeds or benefits for the growing crops.
c.         Walk-Through and Verification of Condition.  Buyer, upon reasonable
notice, shall have the right to walk through the Property prior to Closing to
verify that the physical condition of the Property and Inclusions complies with
this Contract.


20.         RECOMMENDATION OF LEGAL AND TAX COUNSEL.  By signing this document,
Buyer and Seller acknowledge that the respective broker has advised that this
document has important legal consequences and has recommended the examination of
title and consultation with legal and tax or other counsel before signing this
Contract.


21.         TIME OF ESSENCE, DEFAULT AND REMEDIES.  Time is of the essence
hereof. If any note or check received as Earnest Money hereunder or any other
payment due hereunder is not paid, honored or tendered when due, or if any
obligation hereunder is not performed or waived as herein provided, there shall
be the following remedies:
a.         If Buyer is in Default:
           o        (1)         Specific Performance.  Seller may elect to treat
this Contract as canceled, in which case all Earnest Money (whether or not paid
by Buyer) shall be forfeited by Buyer, paid to Seller and retained by Seller;
and Seller may recover such damages as may be proper; or Seller may elect to
treat this Contract as being in full force and effect and Seller shall have the
right to specific performance or damages, or both.
           x        (2)         Liquidated Damages.  All Earnest Money (whether
or not paid by Buyer) shall be forfeited by Buyer, paid to Seller, and retained
by Seller.  Both parties shall thereafter be released from all obligations
hereunder. It is agreed that the Earnest Money specified in § 4 is LIQUIDATED
DAMAGES, and not a penalty, which amount the parties agree is fair and
reasonable and (except as provided in §§ 10e, 19, 21c, 22, 23), said forfeiture
shall be SELLER’S SOLE AND ONLY REMEDY for Buyer’s failure to perform the
obligations of this Contract. Seller expressly waives the remedies of specific
performance and additional damages.
b.         If Seller is in Default:  Buyer may elect to treat this Contract as
canceled, in which case all Earnest Money received hereunder shall be returned
and Buyer may recover such damages as may be proper, or Buyer may elect to treat
this Contract as being in full force and effect and Buyer shall have the right
to specific performance or damages, or both.
c.         Cost and Expenses.  In the event of any arbitration or litigation
relating to this Contract, the arbitrator or court shall award to the prevailing
party all reasonable costs and expenses, including attorney and legal fees.


22.         MEDIATION.  Intentionally deleted.


23.         EARNEST MONEY DISPUTE.    Intentionally deleted.


24.         TERMINATION.  In the event this Contract is terminated for any
reason other than a Seller default twenty (20) days following MEC, all Earnest
Money received hereunder shall be retained by Seller as compensation for
removing the Property from the market during the period of time that this
Contract remains in effect, and the parties shall be relieved of all obligations
hereunder, subject to §§ 10e.In the event the Buyer terminates the Contact
within twenty (20) days following MEC, the earnest money deposit shall be
immediately return to Buyer and the parties shall be relieved of all obligations
hereunder, subject to §§ 10e.


25.         ADDITIONAL PROVISIONS.  (The following additional provisions have
not been approved by the Colorado Real Estate Commission.)
 
No. CBS1-10-06.  CONTRACT TO BUY AND SELL REAL ESTATE (ALL TYPES OF
PROPERTIES)Page  of  8 of 10
Initial: ______
 
 
 

--------------------------------------------------------------------------------

 


See Addendum attached hereto as Exhibit A.


26.         ENTIRE AGREEMENT, MODIFICATION, SURVIVAL.  This agreement
constitutes the entire Contract between the parties relating to the subject
hereof, and any prior agreements pertaining thereto, whether oral or written,
have been merged and integrated into this Contract. No subsequent modification
of any of the terms of this Contract shall be valid, binding upon the parties,
or enforceable unless made in writing and signed by the parties. Any obligation
in this Contract that, by its terms, is intended to be performed after
termination or Closing shall survive the same.


27.         FORECLOSURE DISCLOSURE AND PROTECTION.  Seller acknowledges that, to
Seller’s current actual knowledge, the Property  o IS þ IS NOT in
foreclosure.  In the event this transaction is subject to the provisions of the
Colorado Foreclosure Protection Act (the Act) (i.e., generally the Act requires
that the Property is residential, in foreclosure, and Buyer does not reside in
it for at least 1 year), a different contract that complies with the provisions
of the Act is required, and this Contract shall be void and of no effect unless
the Foreclosure Property Addendum is executed by all parties concurrent with the
signing of this Contract. The parties are further advised to consult with their
own attorney.


28.         NOTICE, DELIVERY, AND CHOICE OF LAW.
         a.         Physical Delivery.  Except for the notice requesting
mediation described in § 22, delivered after Closing, and except as provided in
§ 28b below, all notices must be in writing. Any notice to Buyer shall be
effective when received by Buyer or by Selling Brokerage Firm, and any notice to
Seller shall be effective when physically received by Seller or Listing
Brokerage Firm.
b.         Electronic Delivery.  As an alternative to physical delivery, any
signed document and written notice may be delivered in electronic form by the
following indicated methods only:  x Facsimilex E-mailo No Electronic
Delivery.  Documents with original signatures shall be provided upon request of
any party.
c.         Choice of Law.  This Contract and all disputes arising hereunder
shall be governed by and construed in accordance with the laws of the State of
Colorado that would be applicable to Colorado residents who sign a contract in
this state for property located in Colorado.


29.         NOTICE OF ACCEPTANCE, COUNTERPARTS. This proposal shall expire
unless accepted in writing, by Buyer and Seller, as evidenced by their
signatures below, and the offering party receives notice of such acceptance
pursuant to § 28 on or before Acceptance Deadline Date (§ 2c) and Acceptance
Deadline Time (§ 2c). If accepted, this document shall become a contract between
Seller and Buyer. A copy of this document may be executed by each party,
separately, and when each party has executed a copy thereof, such copies taken
together shall be deemed to be a full and complete contract between the parties.


BUYER:


Claus Wagner, or assigns
 

By:       Address:           Phone No.:       Fax No.:           Email
Address:          


 
[NOTE: If this offer is being countered or rejected, do not sign  this
document.  Refer to § 30]


Date:                                                                   


William Blair Sylvester, Seller
 

Address:           Phone No.:       Fax No.:           Email Address:          

                                                             
30.         COUNTER; REJECTION.  This offer is  o Counteredo Rejected.
Initials only of party (Buyer or Seller) who countered or rejected offer        
      
No. CBS1-10-06.  CONTRACT TO BUY AND SELL REAL ESTATE (ALL TYPES OF
PROPERTIES)Page  of  9 of 10
Initial: ______
                                                                                                                    
 
 

--------------------------------------------------------------------------------

 


 
END OF CONTRACT
 

 
Note: Closing Instructions and Earnest Money Receipt should be signed
on or before Title Deadline (§ 2c).
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
No. CBS1-10-06.  CONTRACT TO BUY AND SELL REAL ESTATE (ALL TYPES OF
PROPERTIES)Page  of  10 of 10
Initial: ______
 
 
 
 

--------------------------------------------------------------------------------